COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 MARIA SALINAS,                                §               No. 08-17-00006-CV

                      Appellant,               §                  Appeal from the

 v.                                            §                388th District Court

 MANUEL SALINAS,                               §             of El Paso County, Texas

                       Appellee.               §               (TC# 2015DCM1368)

                                             §
                                           ORDER

        Pending before the Court is Appellant’s fourth motion for an extension to time to secure a
written judgment signed by the trial court. Appellant filed notice of appeal on January 5, 2017,
but the clerk’s record does not contain a written judgment. On February 10, 2017, the Court
notified Appellant that the appeal would be dismissed for lack of jurisdiction due to the absence
of a written judgment in the record. The Court subsequently granted Appellant three extensions
of time in which to secure the judgment. Appellant has now filed a fourth extension request and
his explanation is that counsel has been unable to contact the court reporter to determine whether
the judgment is correct. This is the same reason he gave in previous extension motion. The
Court has been patient, and we have given Appellant four months to obtain a written judgment
signed by the trial court. In our letter notice granting the most recent extension request, we
warned Appellant that failure to get the judgment filed by the deadline could result in dismissal
of the appeal for lack of prosecution. Appellant’s motion is DENIED.

               IT IS SO ORDERED this 12th day of June, 2017.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.